DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 06 May 2022 is acknowledged. No claims were amended, added or cancelled. Claims 19-36 are currently pending and under examination. 

Information Disclosure Statement
The information disclosure statements filed on 8 Mar 2022, 9 Mar 2022, and 06 May 2022 are acknowledged and have been considered.

Maintained Rejections
	Claims 19-36 were rejected under 35 U.S.C. 103. The rejections of previous record are maintained and included in the instant office action below. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-21 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/155998 A1 (Hettmann, T. et al) 15 OCT 2015 (herein WO998) in view of Yonesaka, K., et al (2016) Anti-HER3 monoclonal antibody patritumab sensitizes refractory non-small cell lung cancer to the epidermal growth factor receptor inhibitor erlotinib Oncogene 35; 878-886, published online 11 MAY 2015 (herein Yonesaka).

Regarding claim 19, WO998 teaches anti-HER3 antibody-drug conjugate structures (page 228, claim 1, “An antibody-drug conjugate wherein an antitumor compounded….is conjugated to an anti-HER3 antibody”) as a treatment for lung cancer (page 235, claim 38, “the composition…which is applied to lung cancer…). 
The anti-HER3 antibody-drug conjugate disclosed in WO998 consists of an anti-HER3 antibody (page 4-5, paragraph [0012]) linked to a water-soluble derivative of the drug camptothecin (page 1, paragraphs [0003] and [0004]).  WO998 teaches that the use of this drug is beneficial for cancer treatment as it does not require activation for exerting antitumor effect, has a high inhibitory activity, is active against various cancer cells, and exhibits effect against cells which are resistant to treatment due to expression of a glycoprotein (page 2, paragraph [0005]). WO998 further teaches that the anti-HER3 antibody is an antibody capable of targeting tumor cells and that by using the anti-HER3 antibody in the drug conjugate the drug is specifically delivered to the tumor cells allowing for reduced dose and less influence on normal cells. WO998 also states that the anti-HER3 antibody is expected to enhance cytocidal effects (pages 4-5, paragraph [0012]).
WO998, however, fails to teach that the anti-HER3 antibody-drug conjugate is used for the treatment of EGFR-TKI-resistant non-small cell lung cancer. 
Yonesaka teaches a therapeutic method for treating patients with EGFR-TKI-resistant non-small cell lung cancer using patritumab, a monoclonal antibody against HER3 (anti-HER3 antibody) (abstract). Yonesaka teaches that the glycoprotein heregulin, the HER3 ligand (page 878, left column, paragraph 1), was upregulated in tissue samples from patients who had TKI-resistant NSCLC (abstract). Yoneska further teaches that “patritumab can overcome heregulin-dependent EGFR inhibitor resistance in NSCLC in vitro and in vivo and suggest that it can be used in combination with EGFR-TKIs to treat a subset of heregulin-overexpressing NSCLC patients” (abstract).
WO998 and Yonesaka are considered to be analogous to the claimed invention as they are in the same field of cancer treatment, including lung cancer, using an anti-HER3 antibody. Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of WO998 and Yonesaka and have used the anti-HER3 antibody-drug conjugate of WO998 for the treatment of EGFR-TKI-resistant non-small cell lung cancer as taught by Yonesaka. One of ordinary skill in the art would have been motivated to make this combination in order to not only take advantage of the benefits of using an anti-HER3 antibody to overcome EGFR-TKI-resistance as taught by Yonesaka (abstract) but to also include additional treatment (the conjugated drug) that has been demonstrated to exert effects on a variety of cancers which are resistant to treatment due to overexpression of a glycoprotein as taught by WO998 (page 2, paragraph [0005]).

Regarding claim 20, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
Yonesaka further teaches that treatment with patritumab (anti-HER3 antibody) alone and combined with erlotinib (EGFR-TKI inhibitor) was not effective in cells expressing a T790M mutation indicating that these cell lines remained resistant to treatment. Yonesaka further teaches that the use of patritumab to overcome EGFR-TKI resistance is only possible when the resistance is heregulin-dependent (page 883, left column, paragraph 1). 
Based on these findings, it would have been obvious to one of ordinary skill in the art to apply the therapeutic method taught by WO998 and Yonesaka to patients wherein the non-small cell lung cancer is EGFR T790M mutation-negative. One would have been motivated to draw this conclusion as the use of anti-HER3 antibodies was demonstrated to be ineffective for treating cells containing this mutation (Yonesaka, page 883, left column, paragraph 1).

Regarding claim 21, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
Yonesaka further teaches EGFR-TKIs gefitinib (page 882, left column, paragraph 2) and erlotinib (abstract) and EGFRI-TKI-resistance to gefitinib (abstract).

Regarding claim 23, WO998 and Yonesaka teach the therapeutic method according to claim 20 as discussed above.
Yonesaka further teaches EGFR-TKIs gefitinib (page 882, left column, paragraph 2) and erlotinib (abstract) and EGFR-TKI resistance to gefitinib (abstract).

Regarding claim 24, WO998 and Yonesaka teach the therapeutic method according to claim 20 as discussed above.
Yonesaka further teaches EGFR-TKIs gefitinib (page 882, left column, paragraph 2) and erlotinib (abstract) and EGFR-TKI resistance to gefitinib (abstract).

Regarding claim 25, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
Yonesaka teaches that human epidermal growth factor receptor (HER) 3 is aberrantly overexpressed and correlates with poor prognosis in non-small cell lung cancer (NSCLC) (page 787, left column, paragraph 1). Yonesaka further teaches that the HER3 ligand heregulin is locally secreted which induces HER3 activation through an autocrine mechanism (page 787, left column, paragraph 1) and that HER3 has a key role in EGFR-TKI resistance (page 878, right column, paragraph 2).
Based on the teachings of Yonesaka, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have concluded that the therapeutic method taught by WO998 and Yonesaka should be applied wherein the non-small cell lung cancer expresses HER3. One of ordinary skill in the art would have been additionally motivated to draw this conclusion as HER3 is the target of the antibody conjugate (WO998, pages 4-5, paragraph [0012]).

Regarding claim 26, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches the anti-HER3 antibody-drug conjugate is an anti-HER3 antibody-drug conjugate in which the drug-linker is represented by the chemical structure shown below (page 163, Chem.47), which matches that of [Formula 2] presented in instant application claim 26:

    PNG
    media_image1.png
    304
    491
    media_image1.png
    Greyscale

	Wherein, U1-59 is an anti-HER3 antibody (page 163, paragraph [0257]) which is conjugated to the drug-linker via a thioether bond (page 227, claim 1).

Regarding claim 27, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches CDR structures for the anti-HER3 antibody “U1-59” (page 225, SEQ ID NOs: 562-567) which include heavy and light chain CDRs matching the CDRHs 1-3 and CDRLs 1-3 of instant application claim 27 as shown below (alignment performed in ABSS).
CDRH1: Instant application SEQ ID NO: 1, WO998 SEQ ID NO 562:

    PNG
    media_image2.png
    141
    753
    media_image2.png
    Greyscale


CDRH2: Instant application SEQ ID NO: 2, WO998 SEQ ID NO 563:

    PNG
    media_image3.png
    157
    734
    media_image3.png
    Greyscale

CDRH3: Instant application SEQ ID NO: 3, WO998 SEQ ID NO 564:

    PNG
    media_image4.png
    146
    742
    media_image4.png
    Greyscale


CDRL1: Instant application SEQ ID NO: 4, WO998 SEQ ID NO 565:

    PNG
    media_image5.png
    149
    760
    media_image5.png
    Greyscale


CDRL2: Instant application SEQ ID NO: 5, WO998 SEQ ID NO 566:

    PNG
    media_image6.png
    141
    743
    media_image6.png
    Greyscale


CDRL3: Instant application SEQ ID NO: 6, WO998 SEQ ID NO 567:

    PNG
    media_image7.png
    149
    741
    media_image7.png
    Greyscale

	It is noted that while WO998 discloses numerous potential anti-HER3 antibody structures (page 195 through page 226, paragraph [0335]) it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antibody containing the CDRs above which correlate with WO998 antibody “U1-59”. One would have selected this antibody as it is widely used in WO998 both in the examples and antibody-drug conjugate structures provided (examples on page 140, paragraph [0201] through page 195, paragraph [0334]).
Regarding claim 28, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches heavy and light chain structures for the anti-HER3 antibody “U1-59” (page 199, SEQ ID NOs: 70 and 72) which include heavy and light chain variable regions matching the heavy and light chain variable regions of instant application claim 28 as shown below (alignment performed in ABSS).
Heavy chain: Instant application SEQ ID NO: 7, WO998 SEQ ID NO 70:

    PNG
    media_image8.png
    228
    750
    media_image8.png
    Greyscale

Light chain: Instant application SEQ ID NO: 8, WO998 SEQ ID NO 72:

    PNG
    media_image9.png
    222
    736
    media_image9.png
    Greyscale

It is noted that while WO998 discloses numerous potential anti-HER3 antibody structures (page 195, paragraph [0335] through page 226) it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antibody with the heavy and light variable regions above which correlate with WO998 antibody “U1-59”. One would have selected this antibody as it is widely used in WO998 both in the examples and antibody-drug conjugate structures provided (examples on page 140, paragraph [0201] through page 195, paragraph [0334]).

Regarding claim 29, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches heavy and light chain structures for the anti-HER3 antibody “U1-59” (page 226, SEQ ID NOs: 583 and 584) which include heavy and light chain variable regions matching the heavy and light chain variable regions of instant application claim 29 as shown below (alignment performed in ABSS).
Heavy chain: Instant application SEQ ID NO: 9, WO998 SEQ ID NO 583:

    PNG
    media_image10.png
    677
    751
    media_image10.png
    Greyscale

Light chain: Instant application SEQ ID NO: 10, WO998 SEQ ID NO 584:

    PNG
    media_image11.png
    370
    742
    media_image11.png
    Greyscale


It is noted that while WO998 discloses numerous potential anti-HER3 antibody structures (page 195, paragraph [0335] through page 226) it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antibody with the heavy and light variable regions above which correlate with WO998 antibody “U1-59”. One would have selected this antibody as it is widely used in WO998 both in the examples and antibody-drug conjugate structures provided (Examples on page 140, paragraph [0201] through page 195, paragraph [0334]).

Regarding claim 30, WO998 and Yonesaka teach the therapeutic method according to claim 29 as discussed above.
WO998 further teaches that the anti-HER3 antibody lacks a lysine residue at the carboxyl terminus of the heavy chain (page 28, paragraph [0047](7)).

Regarding claim 31, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches that the average number of units of the drug-linker conjugated per antibody molecule in the anti-HER3 antibody-drug conjugate is in the range of 1 to 10 (page 233, claim 21). In example 16a (page 162, paragraph [256] through page 163, paragraph [257]), the average number of conjugated drug molecules per antibody molecule measured was 7.7 (page 163, last paragraph).

Regarding claim 32, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches that the average number of units of the drug-linker conjugated per antibody molecule in the anti-HER3 antibody-drug conjugate is in the range of 1 to 10 (page 233, claim 21). In example 16a (page 162, paragraph [256] through page 163, paragraph [257]), the average number of conjugated drug molecules per antibody molecule measured was 7.7 (page 163, last paragraph).

Regarding claim 33, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches that the anti-HER3 antibody-drug conjugate is administered in combination with additional drugs (page 234, claim 30, “which is used in administration in combination with an additional medicine”).
Yonesaka also teaches the combination of anti-HER3 antibodies with EGFR-TKIs to treat heregulin-overexpressing NSCLC patients (abstract).

Regarding claim 34, WO998 and Yonesaka teach the therapeutic method according to claim 33 as discussed above.
Yonesaka further teaches EGFR-TKIs gefitinib (page 882, left column, paragraph 2) and erlotinib (abstract). Yonesaka teaches that a combination of erlotinib and patritumab “potently inhibited proliferation” (page 883, left column, paragraph 1). 

Regarding claim 35, WO998 and Yonesaka teach the therapeutic method according to claim 34 as discussed above.
Yonesaka further teaches EGFR-TKIs gefitinib (page 882, left column, paragraph 2) and erlotinib (abstract). Yonesaka teaches that a combination of erlotinib and patritumab “potently inhibited proliferation (page 883, left column, paragraph 1). 

Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/155998 A1 (Hettmann, T. et al) 15 OCT 2015 (herein WO998) in view of Yonesaka, K., et al (2016) Anti-HER3 monoclonal antibody patritumab sensitizes refractory non-small cell lung cancer to the epidermal growth factor receptor inhibitor erlotinib Oncogene 35; 878-886, published online 11 MAY 2015 (herein Yonesaka) as applied to claims 19 and 34 above, and further in view of Van Der Steen, N., et al (2016) New developments in the management of non-small-cell lung cancer, focus on rociletinib: what went wrong? OncoTargets and Therapy 9; 6065-6074 (herein Van Der Steen). 

Regarding claim 22, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above, but fail to teach that the EGFR-TKI is osimertinib.
Van Der Steen provides a review of epidermal growth factor receptor-small molecule inhibitors (EGFR-TKI) including first generation inhibitors (erlotinib, gefitinib), second generation inheritors (afatinib), and third generation inhibitors (rociletinib, osimertinib) and compares their efficacy (abstract). Van Der Steen further teaches the application of these inhibitors in the treatment of non-small cell lung cancer (page 6065, first paragraph under Introduction). Van Der Steen teaches EGFR-TKI resistance to EGFR-TKI inhibitor osimertinib (page 6068, right column, paragraph 2).
WO998, Yonesaka, and Van Der Steen are considered to be analogous to the claimed invention as they are in the same field of lung cancer treatment using EGFR-TKIs and/or anti-HER3 antibodies. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the therapeutic method taught by W0998 and Yonesaka for patients who had non-small cell lung cancer that was resistant to EGFR-TKI osimertinib as taught by Van Der Steen. One of ordinary skill in the art would have been motivated to utilize the treatment in these patients as the use of anti-HER3 antibodies has been demonstrated to overcome EGFR-TKI resistance (Yonesaka, abstract). 

Regarding claim 36, WO998 and Yonesaka teach the therapeutic method according to claim 34 as discussed above, but fail to teach that the second drug is osimertinib.
Van Der Steen provides a review of epidermal growth factor receptor-small molecule inhibitors (EGFR-TKI) including first generation inhibitors (erlotinib, gefitinib), second generation inheritors (afatinib) and third generation inhibitors (rociletinib, osimertinib) and compares their efficacy (abstract). Van Der Steen further teaches the application of these inhibitors in the treatment of non-small cell lung cancer (page 6065, first paragraph under Introduction). Van Der Steen further teaches that osimertinib shows increased inhibition of mutated EGFR with or without T790M mutations (page 6068, left column, paragraph 2) and that even with EGFR-TKI resistance, osimertnib was still able to partially inhibit EGFR (page 6068, right column, paragraph 2). 
WO998, Yonesaka, and Van Der Steen are considered to be analogous to the claimed invention as they are in the same field of lung cancer treatment using EGFR-TKIs and/or anti-HER3 antibodies. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the therapeutic method taught by W0998 and Yonesaka combined with a second drug which is osimertinib as taught by Van Der Steen. One of ordinary skill in the art would have been motivated to make this combination in order to overcome the EGFR-TKI resistance using the anti-HER3 antibody-drug conjugate taught by WO998 and Yonesaka while taking advantage of the benefits of the third-generation inhibitor osimertinib such as increased inhibition of mutated EGFR with or without T790M mutation as taught by Van Der Steen (page 6068, left column, paragraph 2). 

Response to Arguments
	Applicant’s arguments filed 06 May 2022 have been fully considered but they are not persuasive.
	In regards to the rejection of claims 19-21 and 23-35 under 35 USC 103, applicant argues that there would not have been sufficient motivation to combine the teachings of WO998 (referred to by applicant as Hettmann) and Yonesaka (response, page 5, a.) 
	Applicant argues that while WO998 discloses antibody-drug conjugates, Yonesaka teaches that patritumab, a monoclonal antibody against HER3, can be used in combination with EGFR-TKIs to treat a subset of heregluin-overexpressing NSCLC patients and that the compositions taught by the references are structurally and mechanistically distinct. Applicant argues that there is no clear suggestion that a HER3-targed ADC would be able to treat an EGFR-TKI resistant non-small cell lung cancer (response, page 5, paragraph 2). Applicant argues that Yonesaka teaches an anti-HER3 antibody that specifically binds to HER3 expressed on the surface of cancer cells while the ADC of the instant application binds to HER3 then internalizes into the cell releasing the cytotoxic drug. Applicant argues that the mechanisms are distinct and a person of ordinary skill in the art would undoubtedly understand this (response, page 6, paragraph 3).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
WO998 teaches an anti-HER3 antibody drug conjugate and states that “for the purposes of exerting the cytotoxicity of the antitumor compound specifically and selectively for tumor cells, it is important and also preferred that the antibody should have the property of being internalized to migrate into tumor cells” (page 27, last paragraph of [0045]). WO998 also teaches that the anti-HER3 antibody used in the ADC disclosed has the properties of specifically binding to HER3 and/or having the activity of being internalized into HER3-expressing cells through binding to HER3 (page 28 [0047] (1)(a) and (1)(b)). WO998 further teaches that “an antibody-drug conjugate (ADC) having a drug with cytotoxicity conjugated to an antibody which binds to an antigen expressed on the surface of cancer cells and capable of cellular internalization (the antibody which binds to the antigen is also capable of internalization), can deliver the drug selectively to the cancer cells and is thus expected to cause accumulation of the drug in the cancer cells and to kill the cancer cells” (page 1, [0002]). Based on this, WO998 teaches structures that are mechanistically and structurally indistinct from the ADC of the instant claims. WO998 also teaches that the ADC can be used to treat lung cancer and provides examples of treatment using the lung cancer cell line A549 with the U1-59 antibody alone and in an antibody-drug conjugate. In these examples, WO998 teaches that “the degree of reduction in expression was equivalent between U1-59 and the antibody-drug conjugate. This suggests that a plurality of drug conjugation processes did not impair U1-59 mediated internalization… and U1-59 induced HER downregulation” (page 169, [0270]). In figure 19 on figure page 16/26 (page 252 of the document), WO998 shows that the estimated tumor size is significantly reduced in studies using the antibody-drug conjugate as opposed to the antibody alone, while both exhibited reduced tumor sizes compared to the control.
The reference of Yonesaka is introduced to demonstrate that it was known in the art prior to the effective filing date of the claimed invention that therapeutics targeting HER3 could be used to overcome and treat non-small cell lung cancer that is EGFR-TKI resistant (Yonesaka, page 878, right column, paragraph 2 – page 879, left column paragraph 1). It is also noted that the studies performed by Yonesaka multiple NSCLC cell lines were tested including A549 (Yonesaka, page 879, left column, paragraph 2) the same cell line that was used in WO998 to assess the anti-HER3 antibody and antibody-drug conjugate (WO998, page 169, [0270]). 
Yonesaka provides motivation to use a HER3 targeting therapeutic in the treatment of EGFR-TKI resistant non-small cell lung cancer stating that “although EGFR-TKIs show robust effects on NSCLC with activating EGFR mutations, the cells eventually acquire resistance” (page 878, right column, paragraph 2). Yonesaka further teaches that HER3 has a key role in EGFR-TKI resistance (page 878, right column, paragraph 2) and that targeting HER3 can overcome EGFR inhibitor resistance in NSCLC in vitro and in vivo and suggest that it can be used in combination with EGFR TKIs to treat a subset of heregluin-overexpressing NSCLC patients (abstract).
While Yonesaka tests the application of HER3 therapy using a monoclonal antibody, the teachings of WO998 demonstrate that the use of a HER3 antibody drug conjugate can not only further decreases tumor volume but also not impair the effects of the antibody (page 169, [0270]; figure 19 on figure page 16/26, page 252 of the document). 
Overall, a skilled artesian would have anticipated that the ADC of WO998 could be used in the method taught by Yonesaka and would have been motivated to do so in order to overcome EGFR-TKI resistance in non-small cell lung cancer patients while using an antibody-drug conjugate that retains antibody functionality while providing more efficient tumor treatment.
	Applicant argues that Yonesaka teaches that the HER3 expression level did not correlate with the antitumor effect of partritumab and that because of this a person of ordinary skill in the art would not have been motivated to apply the anti-HER3 ADC of WO998 to the methods of Yonesaka as Yonesaka did not show correlation with HER3 expression. Applicant states that WO998 needs HER3 for effective delivery of the cytotoxic payload (response, page 5, paragraph 4). Applicant argues that because of this a person of ordinary skill in the art would not be motivated to combine the references nor would a skilled person have any rationale to rely on Yonesaka’s teachings as apt to ADCs (response, paragraph bridging pages 6 and 7). 
Yonesaka teaches that the antibody studied, patritumab, is a monoclonal antibody directed against the extracellular domain of HER3 and that the antibody has shown to limit tumour growth in some cancers including NSCLC (page 878, right column, paragraph 1). As discussed above, Yonesaka also studied lung cancer cell line A549 and teaches that “A549… cells had the lowest HER3 expression among cell lines but were nonetheless sensitive to patritumab due to high heregulin expression” (page 879, right column, paragraph 2) and that heregulin is the HER3 ligand which is locally secreted and induces HER3 activation (page 878, left column, paragraph 1).  While Yonesaka states that sensitivity to patritumab did not correlate with HER3 expression level in the NSCLC cell lines examined, it is not to say that the cells did not express HER3. In the studies performed by Yonesaka, HER3 expression was detected in the A549 cell lines whether heregulin levels were high or low (figure 3, page 881; Figure 1c. page 879). Furthermore, as discussed above, A549 is the same cell line used by WO998 to test the efficacy of the anti-HER3 antibody drug conjugate (WO998, page 169, [0270]) demonstrating that the ADC of WO998 could target the cell line used in the method taught by Yonesaka. 

Applicant further argues that the cited prior art fails to provide a reasonable expectation of success (response, page 7, b.). in regards to this, applicant argues that one of the predictors of anti-tumor effect of an anti-HER3 ADC is whether the expression level of HER3 is elevated or not and that the fact that an anti-HER3 antibody alone inhibits the growth of cells does not mean that an anti-HER3 antibody-drug conjugate can work as desired and vice versa (response, page 7, paragraph 4). Applicant further argues that the instant application demonstrates that a cell may be insensitive to treatment with an anti-HER3 antibody alone but responds to the HER3-ADC. Applicant argues that because of this it is impossible to predict with a reasonable expectation of success whether an anti-HER3 ADC can behave as desired against a certain cell line from the observation that the anti-HER3 antibody can inhibit growth of the cell line.
MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. In addition to teaching that where there is reason to modify or combine prior art references to achieve the claimed invention there is the additional requirement for a reasonable expectation of success, MPEP 2143.02 (I) also teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
In response to applicant’s argument that an anti-HER3 antibody alone inhibiting growth of cells does not mean that an anti-HER3 antibody-drug conjugate can work as desired or vice-versa, it is noted that in WO998 both the antibody alone as well as the antibody drug conjugate was tested to determine the impact of the ADC processing on the efficacy of the antibody. As discussed above, WO998 demonstrates that the HER3-antibody alone and as a conjugate can be used to inhibit the growth of cells and in disclosed experiments demonstrated that the use of a HER3 antibody drug conjugate not only decreases tumor volume but also does not impair the effects of the antibody (page 169, [0270]; figure 19 on figure page 16/26, page 252 of the document). In figure 19, the antibody alone is shown to reduce tumor size, but the drug conjugate with the same antibody shows a significant reduction compared to the antibody alone and the control. While applicant argues that an anti-HER3 ADC may work even in situations when an anti-HER3 antibody does not have desired anti-tumor activity, WO998 also speaks to this concept stating that “since the compound conjugated in the antibody-drug conjugate exerts an antitumor effect, it is preferred but not essential that the antibody itself should have an antitumor effect” (page 27, last paragraph of [0045]). 
Yonesaka demonstrates that HER3 can be targeted for the treatment of EGFR TKI resistant non-small cell lung cancer studying the cell line A549 and WO998 teaches that the HER3 antibody drug conjugate not only decreases tumor volume but also does not impair the effects of the antibody using the cell line A549 (page 169, [0270]; figure 19 on figure page 16/26, page 252 of the document). Based on these teachings, a skilled artesian would have recognized that the ADC of WO998 would likely be successful in the treatment method of Yonesaka and possibly with even more efficacy because it contains a cytotoxic compound that exerts an anti-tumor effect (WO998, page 27, last paragraph of [0045]).
	
	Regarding the rejection of claims 22 and 36 under 35 USC 103, applicant argues that the reference Van Der Steen does not compensate for the deficiencies of WO998 and Yonesaka (response, page 8, c.)
	As discussed above, WO998 and Yonesaka teach not only the motivation to use of anti-HER3 antibody drug conjugate in the treatment of EGFR-TKI resistant NSCLC, but they also provide a reasonable expectation of success. The reference of Van Der Steen is not needed to compensate for any said deficiencies and is introduced in the rejection of claims 22 and 36 to demonstrate that the EGFR-TKI osimertinib was known and characterized in the art prior to the effective filing date of the claimed invention, particularly in regards to EGFR-TKI resistant NSCLC cancers.

	In view of the discussion above, applicant’s arguments of 06 May 2022 were fully considered but were not determined to be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647